ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2022-04-08_ORD_01_NA_00_FR.txt.                                                     8 APRIL 2022

                                                      ORDER




APPLICATION OF THE INTERNATIONAL CONVENTION FOR THE SUPPRESSION
     OF THE FINANCING OF TERRORISM AND OF THE INTERNATIONAL
           CONVENTION ON THE ELIMINATION OF ALL FORMS
                     OF RACIAL DISCRIMINATION

                (UKRAINE v. RUSSIAN FEDERATION)




                           ___________




APPLICATION DE LA CONVENTION INTERNATIONALE POUR LA RÉPRESSION
       DU FINANCEMENT DU TERRORISME ET DE LA CONVENTION
           INTERNATIONALE SUR L’ÉLIMINATION DE TOUTES
              LES FORMES DE DISCRIMINATION RACIALE

                (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                    8 AVRIL 2022

                                                    ORDONNANCE

                         COUR INTERNATIONALE DE JUSTICE



                                           ANNÉE 2022
                                                                                                2022
                                                                                               8 avril
                                                                                             Rôle général
                                                                                                no 166
                                           8 avril 2022



 APPLICATION DE LA CONVENTION INTERNATIONALE POUR LA RÉPRESSION
        DU FINANCEMENT DU TERRORISME ET DE LA CONVENTION
            INTERNATIONALE SUR L’ÉLIMINATION DE TOUTES
               LES FORMES DE DISCRIMINATION RACIALE

                         (UKRAINE c. FÉDÉRATION DE RUSSIE)



                                          ORDONNANCE



Présents : MME DONOGHUE, présidente ; MM. TOMKA, ABRAHAM, BENNOUNA, YUSUF,
           MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON, SALAM, IWASAWA, NOLTE,
           MME CHARLESWORTH, juges ; MM. POCAR, SKOTNIKOV, juges ad hoc ; M. GAUTIER,
           greffier.


     La Cour internationale de Justice,

     Ainsi composée,

     Après délibéré en chambre du conseil,

     Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de son Règlement,

                                                 -2-

      Vu l’ordonnance du 8 octobre 2021, par laquelle la Cour a fixé au 8 avril 2022 et au
8 décembre 2022, respectivement, les dates d’expiration des délais pour le dépôt d’une réplique de
l’Ukraine et d’une duplique de la Fédération de Russie ;

       Considérant que, par une lettre en date du 6 avril 2022, le coagent de l’Ukraine a informé la
Cour que son gouvernement sollicitait, en raison des difficultés résultant de la situation qui prévaut
actuellement en Ukraine, un report de trois semaines de la date d’expiration du délai de dépôt de la
réplique de l’Ukraine, soit jusqu’au 29 avril 2022 ; et considérant que, dès réception de cette lettre,
le greffier en a immédiatement fait tenir copie à la Fédération de Russie ;

      Considérant que, par une lettre en date du 7 avril 2022, l’agent de la Fédération de Russie a
répondu que son gouvernement ne voyait pas d’objection à ce que la date d’expiration du délai pour
le dépôt de la réplique soit reportée de trois semaines, conformément à la demande de l’Ukraine, à
condition que le délai pour la préparation de la duplique soit également prolongé de trois semaines ;

      Compte tenu des vues des Parties,

      Reporte au 29 avril 2022 la date d’expiration du délai pour le dépôt de la réplique de
l’Ukraine ;

      Reporte au 19 janvier 2023 la date d’expiration du délai pour le dépôt de la duplique de la
Fédération de Russie ;

      Réserve la suite de la procédure.



       Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye,
le huit avril deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de l’Ukraine et au Gouvernement
de la Fédération de Russie.




                                                                      La présidente,
                                                           (Signé) Joan E. DONOGHUE.




                                                                         Le greffier,
                                                           (Signé)   Philippe GAUTIER.




                                            ___________

